DETAILED ACTION
This office action is responsive to the amendment filed 9/30/2022.  As directed, claims 1, 2, 10, 11, and 18 have been amended, claims 5-7, 13-16, and 19-21 have been canceled, and claims 25-27 have been added.  Thus claims 1-4, 8-12, 17, 18, and 22-27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-12, 17, 18, and 22-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuiken et al. (10,357,381).

Regarding claim 1, Kuiken discloses in figs. 3-6, 11-14 and 19-28 an exoskeleton comprising: a first support (i.e. 1530; fig. 28) configured to be coupled to a wearer of the exoskeleton; a second support (1540)  configured to be coupled to the wearer; a joint (1550,1030) connecting the first (1530) and second (1540) supports (col. 21 lines 5-25), wherein the joint is configured to allow relative rotation between the first and second supports (col. 15 lines 60-67); and an actuator (1300)  configured to cause relative rotation between the first and second supports at the joint (col.15 lines 60-67) , the actuator (1300; figs. 12-14) including: a motor (1310); a ball screw (1320) coupled to and colinear with the motor (col. 12 lines 25-32 and 60-65; fig. 11b disclose that the motor shaft can be directly connected to the screw and thus are colinear); a ball nut (1330) coupled to the ball screw; and a yoke (1210) coupled to the ball nut, wherein the motor (1310) is configured to cause rotation of the ball screw (col.15 lines 40-50), the ball screw (1320) is configured to cause translation of the ball nut along the ball screw during rotation of the ball screw (col. 15 lines 40-50), and the ball nut (1330) is configured to cause translation of the yoke (1210) during translation of the ball nut (1330), the actuator further including; a linkage (i.e. the combination of connecting parts 1420,1240 as linkage) coupled to the yoke (1210), and a joint crank (1230) coupled to the linkage, wherein the yoke (1210) is configured to cause movement of the linkage (1420, 1240) during translation of the yoke (1210), and the joint crank (1230) is configured such that movement of the linkage causes rotation of the joint crank (1230) about the joint, thereby causing relative rotation between the first and second supports at the joint (col.15 lines 50-65 disclose that movement of the connecting rod yoke causes movement of linkage 1420,1240 which causes rotation of the crank and knee joint).
Regarding claims 2 and 11, Kuiken discloses the actuator (1300) further includes a yoke guide (1250, opposite left/right sides of joint 1250 as yoke guide), having an inner yoke (i.e. left side 1250) and an outer yoke guide (i.e. right side) configured to guide translation of the yoke (col. 13 lines 5-15).  Alternatively, slot 1430 as outer yoke guide which guides movement of the yoke); wherein the yoke (1210) is constrained between the inner yoke guide and the outer yoke guide (as shown, the yoke is constrained between left/right sides of the guide 1250.  Alternatively, the yoke is also constrained between the guide 1250 and the slot guide 1430).
Regarding claims 3 and 12, Kuiken discloses wherein the actuator (1300) further includes a load cell (70; fig. 3) configured to detect changes in force at the load cell resulting from activation of the actuator (col.7 lines 35-44).
Regarding claims 4, 25, and 26 Kuiken discloses the load cell (70) is located between the motor (i.e. 80m) and the ball screw (i.e. 80t) (as shown in figs. 3-6 and comparing 19-27, the load cell 70 is located between the motor 80m and the ball screw 85). 
Regarding claim 8, Kuiken discloses the actuator (1300) includes the linkage (1420, 1240) and the joint crank (1230).
Regarding claims 9 and 17, Kuiken discloses the actuator further includes a yoke-linkage bearing (1240) and a linkage-crank bearing (i.e. connection to knee joint 2120); the linkage (combination of 1420, 1240) is rotatably coupled to the yoke (1210) by the yoke-linkage bearing (1240); and the joint crank (1230)  is rotatably coupled to the linkage (combination of 1420, 1240 as linkage) by the linkage-crank bearing (connector to knee joint 2120; col. 19 lines 1-20, col.  20 lines 45-50).
Regarding claim 10, Kuiken discloses in figs.12-14 and 19-28 an actuator (1300) configured to cause relative rotation between a first exoskeleton support (1530; fig. 28 or 45; fig.3) and a second support (1540 or 15; fig. 3) at an exoskeleton a joint (1550,1030) the actuator (1300)  configured to cause relative rotation between the first and second supports at the joint (col.15 lines 60-67) , the actuator (1300; figs. 12-14) including: a motor (1310); a ball screw (1320) coupled to and colinear with the motor (col. 12 lines 25-32 and 60-65; fig. 11b disclose that the motor shaft can be directly connected to the screw and thus are colinear); a ball nut (1330) coupled to the ball screw; and a yoke (1210) coupled to the ball nut, wherein the motor (1310) is configured to cause rotation of the ball screw (col.15 lines 40-50), the ball screw (1320) is configured to cause translation of the ball nut along the ball screw during rotation of the ball screw (col. 15 lines 40-50), and the ball nut (1330) is configured to cause translation of the yoke (1210) during translation of the ball nut (1330), the actuator further including; a linkage (i.e. the combination of connecting parts 1420,1240 as linkage) coupled to the yoke (1210), and a joint crank (1230) coupled to the linkage, wherein the yoke (1210) is configured to cause movement of the linkage (1420, 1240) during translation of the yoke (1210), and the joint crank (1230) is configured such that movement of the linkage causes rotation of the joint crank (1230) about the joint, thereby causing relative rotation between the first and second supports at the joint (col.15 lines 50-65 disclose that movement of the connecting rod yoke causes movement of linkage 1420,1240 which causes rotation of the crank and knee joint).
Regarding claim 18, Kuiken discloses in figs.12-14 and 19-28 method of actuating a joint of an exoskeleton (abstract lines 1-7) including a first support (1530; fig. 28) configured to be coupled to a wearer of the exoskeleton; a second support (1540)  configured to be coupled to the wearer; a joint (1550,1030) connecting the first (1530) and second (1540) supports (col. 21 lines 5-25), wherein the joint is configured to allow relative rotation between the first and second supports (col. 15 lines 60-67); and an actuator (1300)  configured to cause relative rotation between the first and second supports at the joint (col.15 lines 60-67) , the actuator (1300; figs. 12-14) including: a motor (1310); a ball screw (1320) coupled to and colinear with the motor (col. 12 lines 25-32 and 60-65; fig. 11b disclose that the motor shaft can be directly connected to the screw and thus are colinear); a ball nut (1330) coupled to the ball screw; and a yoke (1210) coupled to the ball nut, the method comprising: causing rotation of the ball screw (col.15 lines 40-50), causing translation of the ball nut along the ball screw during rotation of the ball screw (col. 15 lines 40-50), and causing translation of the yoke (1210) during translation of the ball nut (1330), the actuator further including; a linkage (i.e. the combination of connecting parts 1420,1240 as linkage) coupled to the yoke (1210), and a joint crank (1230) coupled to the linkage, the method further comprises causing movement of the linkage (1420, 1240) during translation of the yoke (1210), and the joint crank (1230) is configured such that movement of the linkage causes rotation of the joint crank (1230) about the joint, thereby causing relative rotation between the first and second supports at the joint (col.15 lines 50-65 disclose that movement of the connecting rod yoke causes movement of linkage 1420,1240 which causes rotation of the crank and knee joint).
Regarding claims 22 and 23, Kuiken discloses the yoke (1210) is attached to the ball nut (1330) and is configured to act as a translation slider to cause movement of the linkage (1420,1240) during translation of the yoke (col. 15 lines 50-60 and figs. 14a, 14b shows the rod’s translational movement causes movement of the linkage).
Regarding claim 24, Kuiken discloses employing the yoke (1210) to act as a translation slider causing movement of the linkage during translation of the yoke (col. 15 lines 50-60 and figs. 14a, 14b shows the rod’s translational movement causes movement of the linkage).
Regarding claim 27, Kuiken discloses measuring a load with the load cell (70) located between the motor (i.e. 80m) and the ball screw (i.e. 80t) (as shown in figs. 3-6 and comparing 19-27, the load cell 70 is located between the motor 80m and the ball screw 85). 
Response to Arguments





Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 last paragraph that the ball screw is no colinear with the motor.  Examiner respectfully disagrees as Kuiken teaches the motor can be directly coupled to the shaft (see fig. 11b).  Thus Kuiken teaches this limitation as claimed.
Applicant argues on page 9 1st paragraph that the load cell is not between the motor and ball screw, is not part of the embodiment of fig. 13, and there is only one yoke guide.  Examiner respectfully disagrees.  Kuiken teaches the device 1000 includes load cells (col. 18 lines 10-15) and in fig. 6 that the load cell 70 is between the motor 80m and the transmission 85.  Further Kuiken teaches yoke guides (1250, 1430).  Thus Kuiken teaches this limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785